Being unable to agree with the majority, I respectfully dissent.
In her decision, the magistrate initially concluded that the commission did not abuse its discretion in denying temporary total disability compensation because relator voluntarily retired. While the magistrate acknowledged that relator's layoff was not a voluntary separation from employment, the magistrate decided the commission properly looked to the time period following his layoff to determine whether he voluntarily retired, including the character of relator's choices following the layoff, and relator's reasons for discontinuing his job search and filing for pension benefits.
Here, the commission found that claimant was capable of working as of the date of the layoff, based on the fact that he was working to the closing date; that he was not disabled at the time of the hearing, based on his own testimony; and that claimant ceased his employment efforts following the layoff, also based on his testimony. Given those findings, the commission, within its discretion, could determine that claimant voluntarily removed himself from the work force for reasons unrelated to his claim. Thus, the magistrate concluded that the commission cited some evidence in the record to support its decision denying temporary total disability compensation.
Next, the magistrate concluded that, in denying temporary total disability compensation, the commission addressed the question of whether claimant voluntarily withdrew from the work force, an issue pertinent to his permanent total disability compensation request.  Accordingly, the magistrate found that the commission's order cites some evidence supporting its conclusion that, in relation to permanent total disability compensation, claimant voluntarily removed himself from the work force.
Finally, the magistrate concluded that the doctrine ofres judicata precludes claimant's relitigating the issue of whether he voluntarily removed himself from the work force. Accordingly, the magistrate decided the requested writ should be denied.
Agreeing with the magistrate, I would overrule the objections, adopt the magistrate's decision and deny the requested writ.